Order, Supreme Court, New York County, entered on December 19, 1974, denying defendant’s application for leave to serve an amended answer which would delete an admission made in its answer served in July, 1967, unanimously affirmed. Respondent shall recover of appellant $40 costs and disbursements of this appeal. This action, which arose out of an incident which occurred in April, 1965, was commenced in April, 1967 and issue was joined in July, 1967. Plaintiff has demonstrated that it would clearly be prejudiced by the amendment sought to be made, which amendment could easily have been attempted many years earlier. At this late date neither the records of the defendant, (which apparently went out of business before this action was commenced), nor those of the Interstate Commerce Commission are any longer available. Concur—Markewich, J. P., Kupferman, Capozzoli, Lane and Nunez, JJ.